411 F.2d 810
Prentice F. DAY, Appellant,v.Ray H. PAGE, Warden of the Oklahoma State Penitentiary, Appellee.
No. 10195.
United States Court of Appeals Tenth Circuit.
May 26, 1969.

Donald P. Hostetter, Denver, Colo., for appellant.
Rebert D. McDonald, Asst. Atty. Gen.  (G. T. Blankenship, Atty. Gen., of Oklahoma, on the brief), for appellee.
Before PICKETT, LEWIS and HILL, Circuit Judges.
PER CURIAM.


1
This appeal is taken from an order of the United States District Court for the Eastern District of Oklahoma denying appellant's petition for a writ of habeas corpus.  Appellant, a state prisoner presently serving a life sentence after entry of plea of guilty to murder, had previously sought and had been denied relief in the state court.  Day v. Page, Okl.Cr., 436 P.2d 59.  The state court had denied Day's application for habeas corpus after conducting a full evidentiary hearing at which Day, his trial counsel, and the trial judge each testified on disputed issues of fact.  The same factual and legal issues considered by the state court were presented for federal consideration by the instant petition.  Federal relief was denied after a review of the entire and complete transcript of the state habeas corpus proceedings.  Appellant asserts that he was entitled to a second independent evidentiary hearing on his contentions and that the court erred in relying on the state records in determining the merits of his claims.  We do not agree.


2
After review of the state transcript the court below, in effect, independently found and concluded that appellant had been accorded due process within the state court and that the state judgment was supported both in law and fact.  Our own review of the state record reveals no denial of a federal right and we conclude that appellant has been accorded full consideration of his claims under 28 U.S.C. 2254.  See Maxwell v. Turner, 411 F.2d 805, 10 Cir., this day decided, and cases cited therein.


3
Affirmed.